     Case: 1:19-cv-02921 Document #: 23 Filed: 01/30/20 Page 1 of 1 PageID #:76

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Blake Leitch, et al.
                                                         Plaintiff,
v.                                                                    Case No.:
                                                                      1:19−cv−02921
                                                                      Honorable Jorge L.
                                                                      Alonso
American Federation of State, County and Municipal
Employees, Council 31, AFL−CIO
                                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, January 30, 2020:


        MINUTE entry before the Honorable Jorge L. Alonso: Motion hearing held. For
the reasons stated on the record, Defendant's motion to lift stay and dismiss this case
pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) [20] is granted. The Plaintiffs' opposed
the argument set forth in Defendant's motion and memorandum in support of the motion
to dismiss. Civil case terminated. Notices mailed by judge's staff (lf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
